       Case 2:18-cv-00968-MV-CG Document 21 Filed 07/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

REGINA NANEZ,

              Plaintiff,

v.                                                              CV No. 18-968 MV/CG

EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY,

              Defendant.

          ORDER TO NOTIFY THE COURT OF STATUS OF ARBITRATION

       THIS MATTER is before the Court on Plaintiff’s Response to Order for Status of

Arbitration (the “Response”), (Doc. 20), filed July 8, 2020. In the Response, Plaintiff

explains the parties are proceeding with arbitration before Judge Lynch in October 2020

to resolve this case. (Doc. 20 at 1).

       IT IS THEREFORE ORDERED that, on or before November 2, 2020, Plaintiff

shall notify the Court in writing of the status of this case.

       IT IS SO ORDERED.

                                     _____________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
